United States Court of Appeals
                     For the First Circuit



No. 07-1983

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                         JAMES GLOVER,

                     Defendant, Appellant.



                          ERRATA SHEET



     The opinion of this Court issued on February 26, 2009, is
amended as follows:

     On page 7, footnote 1, line 8, substitute "effect" with
"affect"

     On page 10, lines 6-7; line 15; and line 17:    The citations
appearing on these lines should be underscored.

     On page 15, last line:   It should read:       "by means of a
dangerous weapon."